ORDER

PER CURIAM.
David W. Treat appeals from a trial court judgment denying his Motion to Modify/Terminate Maintenance. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s judgment is supported by substantial evidence, is not against the weight of the evidence, nor does it erroneously declare or apply the law. Hartzell v. Hartzell, 976 S.W.2d 624, 626 (Mo.App. E.D.1998). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).